Citation Nr: 1421362	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  13-09 143A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a March 12, 1999 Board decision that denied service connection for a heart disability.



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



ADMINISTRATIVE REFERRAL

Please note this motion has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the moving party, served on active duty from July 1974 to July 1994.

The Veteran is requesting revision or reversal of a March 1999 decision of the Board of Veterans' Appeals (Board) on the grounds of CUE, to the extent the Board denied his claim for service connection for a heart disability.  

A decision by the Board is subject to revision on the grounds of CUE.  38 U.S.C.A. § 7111(a) (West 2002).  The Board's review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2013).

With respect to the existence of CUE in Board decisions issued on or after July 21, 1992, the Board has constructive notice of relevant documents possessed by the Department of Veterans Affairs (VA) not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2) (2013).

A review of the claims folder reveals that the following evidence is lacking from the record:  In a May 2013 statement, the Veteran's representative noted that at the time of the Veteran's February 1998 VA heart examination, he reported that he had undergone an echocardiogram at the Indianapolis VA Medical Center (VAMC) in 1995, but that this report had not been obtained.  

Pursuant to 38 C.F.R. § 20.1405(e) (2013), the Board may utilize the various agencies of original jurisdiction (AOJs) to ensure completeness of the record in connection with a motion for CUE review.  Accordingly, the case is referred to the AOJ for the following actions:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records (to include any archived records) from the Indianapolis VAMC, dated from July 1994 to March 1999.  A specific request should be made for any echocardiogram conducted in 1995.  If these records are not available, a negative reply is required.

2.  After the evidence has been associated with the claims file, the case should be returned to the Board for initial review.



	                       ____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This referral under 38 C.F.R. § 20.1405(e) (2013) is not a final decision of the Board.  38 C.F.R. § 20.1409 (2013).




